Citation Nr: 1511533	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

On his VA Form 9, the Veteran had originally requested a Board hearing.  In August 2013, the Veteran, through his representative, withdrew that hearing request.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability pre-existed military service and was not worsened thereby.

2.  A right shoulder disability was not shown during military service, and a current disability is not attributable to the Veteran's period of service; any arthritis was not manifested within a year of qualifying service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claims of service connection, the RO sent to him a letter dated in October 2011 wherein he was notified of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2011 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), private treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In May 2012, the Veteran was afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An addendum opinion was obtained in June 2012.  The examiner offered an opinion and rationale as to the etiology of the Veteran's left and right shoulder disabilities.  The Veteran, through his representative, has contended the examination was inadequate as the examiner did not have access to the claims file upon completion of the examination.  See March 2012 VA Form 9.  However, the Board points out that a VA addendum opinion was sought in June 2012 and finds that there is no indication that the opinions of the VA examiner are inadequate or somehow faulty.  The examiner had access to the pertinent evidence of record, to include the Veteran's service treatment records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R.       § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.   §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).

If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes an increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded, however, if the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

In the present case, the Board finds that a left shoulder disability was noted at the time of the Veteran's entry into service in 1975.  Specifically, when the Veteran was examined for service entry in May 1975, his examining physician noted a shoulder surgical scar as a result of a resection of the distal clavicle.  The May 2012 VA examination revealed and confirmed an old fracture deformity of the distal left clavicle and a well-healed, non-tender surgical scar on the anterior aspect of the left shoulder.  Because a left shoulder disability was thus "noted" at the time of the Veteran's initial entry into service, the presumption of soundness is inapplicable.  Therefore, the Board must determine whether the Veteran's pre-existing left shoulder disability underwent a worsening during service.

As noted above, a pre-existing injury or disease will be considered to have aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to its symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record competent evidence that establishes that any pre-existing left shoulder disability underwent any worsening during the Veteran's military service.  To that end, the Board notes that the Veteran's service treatment records are silent as to any complaints of or treatment for the left shoulder during service.  Further, the Board notes that at the Veteran's May 1976 separation examination, the examiner found no disability of the upper extremities bilaterally; in fact, no disability of the left shoulder was noted at the time.  The Board considers this fact to weigh against a finding that any left shoulder disability underwent a worsening during service.  The Board further notes that the first time the record reflects the Veteran making any complaints of left shoulder problems was during his May 2012 VA examination, more than 35 years after his separation from service.  There, the Veteran reported that during service he was "doing a whole lot of pushups and [was] excused from exercise because of muscle strain."  He further related that he had "no real treatment [and] just light duty" while on active duty.  The examiner diagnosed the Veteran with moderate to advanced arthrosis of the left acromiclavicular joint and, in a June 2012 addendum, noted that there were no service treatment records related to the left shoulder.

In this case, taking into consideration the medical evidence and history of the Veteran's left shoulder disability prior to service, his treatment during service, and the findings of the VA medical examiner, the Board does not find that any pre-existing left shoulder disability was aggravated by service, based on the absence of any medical evidence reflecting that the underlying left shoulder condition, as contrasted to any symptoms of such, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).

Turning to the Veteran's claim for service connection for a right shoulder disability, the Board finds persuasive the fact that the VA examiner's June 2012 addendum opinion found no link between any current right shoulder disability and military service.  In particular, the VA examiner acknowledged the Veteran's in-service complaints of and treatment for right shoulder pain in May 1975 and June 1975, but nevertheless concluded that his current diagnosis of mild to moderate arthrosis of the right acromiclavicular joint was less likely as not incurred in or caused by service, given that there was "no chronic right shoulder condition established while on active duty."  The Board finds compelling the fact that the Veteran himself reported, during the May 2012 VA examination, that "he [did not] remember if he was treated for the right shoulder while on active duty" and has "had problems with the right shoulder but not in the service."

Additionally, there is no medical evidence suggesting that any chronic right shoulder arthritis became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's separation examination documented normal bilateral upper extremities.  Upon concluding that the Veteran's right shoulder disability was not likely related to service, the May 2012 VA examiner specifically noted that there was "no evidence of treatment for a chronic right shoulder condition within a reasonable amount of time after active duty," rendering an etiological relationship between service and his diagnosed mild to moderate arthrosis of the right acromiclavicular joint unlikely.  In addition, the Veteran himself reported to the examiner that he "[had] not received treatment for the right shoulder since May 1976."  The Board points out that there are no post-service treatment records contained within the claims file.  To that end, an April 2012 letter by the VA, indicated that the Veteran was a patient at the Nebraska VA Medical Center (VAMC), but there was no record of him receiving treatment.  The earliest record of treatment is the May 2012 VA examination, more than 35 years after he left active duty.

The Board further acknowledges that the Veteran has stated that he believes his current right shoulder disability is related to service.  However, the Veteran has not contended at any point during the appeal that his symptoms involving arthritis of the right shoulder began in service and has continued to the present.  Rather, he has merely asserted his belief as to the etiology of the present disorder.  In this regard, the Board notes first, that it does not question that the Veteran presently suffers from mild to moderate arthrosis of the right acromiclavicular joint.  However, in order for the Veteran's claim to be granted, the record must contain persuasive evidence linking the present disorder to service.  The medical evidence does not lead to a conclusion that any current right shoulder disability is related to service.  The Board has considered the Veteran's contention that his claimed right shoulder disability resulted from his time on active duty.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion. The Board notes that although the Veteran is competent to report symptoms such as shoulder pain and hearing a popping sound, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of this disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current right shoulder disability and service.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a left shoulder or right shoulder disability, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


